77 F.3d 1280
UNITED STATES of America, Plaintiff-Appellee,v.Charles Samuel LANGHAM, Defendant-Appellant.
No. 95-5180.
United States Court of Appeals,Tenth Circuit.
Feb. 28, 1996.

Appeal from the United States District Court for the Northern District of Oklahoma (D.C. No. 90-CR-103-C).
James L. Swartz, Assistant United States Attorney, Tulsa, Oklahoma, for Plaintiff-Appellee.
Charles Langham, pro se.
Before ANDERSON, TACHA, and KELLY, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
The defendant was convicted of various drug offenses following a guilty plea in July 1991.   The conviction and sentence were affirmed on direct appeal in April 1993.   On March 23, 1995, the defendant filed a motion for the transcripts of his sentencing hearing at government expense, contending that he needed the transcripts to prepare a post-conviction motion pursuant to 28 U.S.C. § 2255.   That motion was denied on July 31 and the notice of appeal was filed on August 21.   The defendant has not filed any collateral proceedings challenging this conviction.


3
We lack jurisdiction because the notice of appeal was untimely.   See Fed.  R.App. P. 4(b);   United States v. Lanier, 604 F.2d 1157, 1159-60 (8th Cir.1979).


4
A timely notice of appeal is both mandatory and jurisdictional.  Browder v. Director, Dept. of Corrections, 434 U.S. 257, 264, 98 S.Ct. 556, 560, 54 L.Ed.2d 521 (1978).


5
Accordingly, this appeal is DISMISSED.